                                           Case 4:20-cv-04660-YGR Document 7 Filed 08/28/20 Page 1 of 1




                                   1                                     UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         JOSHUA SPENCER HILL,
                                   4                                                           Case No. 20-cv-04660-YGR (PR)
                                                           Petitioner,
                                   5                                                           ORDER OF DISMISSAL WITHOUT
                                                     v.                                        PREJUDICE
                                   6
                                         HILLARY RODHAM CLINTON,
                                   7
                                                           Respondent.
                                   8

                                   9               This suit was reassigned from a magistrate judge to the undersigned in light of a recent

                                  10   Ninth Circuit decision.1 On July 13, 2020, Petitioner, a state prisoner, filed the present action,

                                  11   which was opened as a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. On the

                                  12   same day the action was filed, the Court sent a notification to Petitioner informing him that his
Northern District of California
 United States District Court




                                  13   action could not go forward until he paid the filing fee or filed a completed prisoner’s in forma

                                  14   pauperis application. The Clerk of the Court sent Petitioner a blank in forma pauperis application

                                  15   and told him that he must pay the fee or return the completed application within twenty-eight days

                                  16   or his action would be dismissed.

                                  17               Thereafter, as indicated above, this case was reassigned to the undersigned judge. Dkts.

                                  18   5, 6.

                                  19               The twenty-eight-day deadline has passed, and Petitioner has not paid the filing fee,

                                  20   returned the in forma pauperis application, or otherwise communicated with the Court.

                                  21               IT IS HEREBY ORDERED THAT this action is DISMISSED WITHOUT PREJUDICE.

                                  22   The Clerk shall terminate all pending motions and close the file.

                                  23               IT IS SO ORDERED.

                                  24   Dated: August 28, 2020                             ______________________________________
                                                                                          YVONNE GONZALEZ ROGERS
                                  25                                                      United States District Judge
                                  26
                                  27           1
                                                Williams v. King, 875 F.3d 500, 503 (9th Cir. 2017) (magistrate judge lacked jurisdiction
                                  28   to dismiss case on initial screening because unserved defendants had not consented to proceed
                                       before magistrate judge).
